Title: To George Washington from Augustus Christian George Elholm, 3 April 1791
From: Elholm, Augustus Christian George
To: Washington, George



Sir.
Natchez Aprl 3d 1791

As it is not to a singular Aptness nor the peculiar zeal! of a Suitor to wish I am indebted for the Progress in the Mathematics but to an indulged indefatigable Desire of finding or assertaining the Natural Opporation of the Causes from their Visible Effects! and sensible of Your Extensive Knowledge in this Science! and also from Experience that a Powerfull Share of an innate Sanguinity may lead us imperceptibly astray; and that the strenght of Our Reason can not be esteemed perfect, nor it’s Decree inseparable from irror unless with Success it has Stood the Tryal by an infalible Judge! It is now first that the approved Axioms of Eucid’s Elements Could Concquor My diffidence to render the Efforts of My Study known to You! and declare that I have discovered the Quadrature of the Circle heretofore Sought in Vain! and Solicit a Public Examination under the wings of Your influensive Patronage! and presence to give Lusture to So long hidden a Solution: a Discovery that will enable Skillfull Mathematicians to explain the Physicle Cause of the Obliguity of the Ecliptic with the Equator: the annual Revolution and Rotation of Our Globe! with other Phenomina—and as it is with greater endeavor if Greater can be than what acquired me the Sense of the honoble Congress Recorded on it’s journal the 11th of May 1785 that I now address Your influence to give Sanction to a Public Utility; Your Magnanimity Affords me the pleasing assurence that my Philosophic Toil Shall benefit from Your Love of Arts!
I here beg leave to refere You to the following Extract of a

Letter written to the honble Brigdr Genl Charles C. Pinckney viz:
“In the Cours of my above mentioned Study; I have happily discovered the true proportion between the Diametter, and it’s Pheriphery: a Resolution that has ever been desired by the greatest Mathematicians but not expected to be found: Who therefore have Contented themselves with an approximation.
“I wish that a premium may be offered to him who Can solve this Problem! to Effect which I [k]now none redier in Your Government; nor supperiour in Intrest than Yourselve and Your Freinds; By doing this You will propose no useless Expence to Your fellow Citizens but on one hand give a Singular Proof: that the Western Spirit Conscious of it’s Own Ability thinks no Problem within the Bounds of Human imagination unresolvable by Man! Whilst on the other You will advance an infalible Step to promode a usefull System to the World.”
The Method Geomettrically, as well as by Calculation with exactness to give the Length of the imaginary Line that divides the Area; of a Circle from the Compliment of the Contents of it’s Circumscribed Sqare promises a perfection in Astronomy, Gonery; Mechanism, and Navigation; and consequently Can no less Claim the attention of Yourselve, the Honble Senate, and Representitives than What it will Sooth the united Spirit in Your System.
To conclude I beg leave to repeat my incessent wish for a public Examination “that both the Learned And unlearned may See I do not avoit the judgment of any” by Submitting My discovery to the investigation of a Collected body of able Mathematicians, and the most popular Personage to preside.
It was thus Nicolas Copernicus Successfully dedicated his Astronomical knowledge to the Popular Pontiff Leo Xth Similar to Myself from a Remote Corner of the Earth.
I wish You health and peace and that you may live to the highest period of a Most desirable Age; at the head of a Wise Senate, a Spiritid and equally Patriotic House, of Representitives, and a powrfull united People! under the peculiar Care of heavn.

Augstus Christn Geo: Elholm

